Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In formula ZC of claim 1, the backbone chain is implicitly defined to have two oxygen atoms in between the sulfonate group and the adamantylene group: one depicted between the two repeating groups, and one as part of the LZC group, which may be either any oxy group or a carbonyloxy group. (Note: The double-bonded oxygen in the carbonyloxy group would not be considered part of the backbone chain as it is a side group.) However, the structures at the top of page 16 of the Applicant’s specification, which are provided as examples of the ZC ion, only have one oxygen in each of their backbone chains. They either lack the oxy moiety 
Therefore, it is unclear whether the scope of the claim is intended to include structures with two oxygen atoms in the backbone chain, or just one. For compact prosecution, the scope of the claim will be interpreted as including structures with one backbone oxygen atom and structures with two backbone oxygen atoms.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 3, 6, 8, 9, 11, 12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rahman et al. (U.S. 2004/0229155 A1), hereinafter Rahman.
Regarding claim 1, Rahman teaches a chemically amplified positive type photoresist (see [0008]) composition (Example 12, [0298]) comprising: (A) a polymer ([0298]) which reacts with an acid to increase its solubility in an alkaline aqueous solution (see [0265]), (B) an organic solvent (propylene glycol monomethyl ether acetate, [0298]), (C) a first photoacid generator of the type XB-ZA of the instant claim 1 (triphenyl sulfonium nonafluorobutane sulfonate, [0298]), and (D) a second photoacid generator of the type XC-ZB of the instant claim 1 (4-acetoxy-3,5-dimethyl phenyl dimethyl sulfonium bis-perfluorobutane sulfonimide, 
Regarding claim 3, Rahman further teaches that the composition (Example 12, [0298]) further contains (E) a basic organic compound (diisopropylamine, [0298]).
Regarding claim 6, Rahman further teaches that the first photoacid generator is XB-ZA (triphenyl sulfonium nonafluorobutane sulfonate, [0298]), and the second photoacid generator is XC-ZB (4-acetoxy-3,5-dimethyl phenyl dimethyl sulfonium bis-perfluorobutane sulfonimide, [0298]).
Regarding claim 8, Rahman further teaches that RZB is a perfluoroalkyl group (perfluorobutane, [0298]).
Regarding claim 9, Rahman further teaches that the composition further contains a plasticizer ([0278]).
Regarding claim 11, Rahman teaches a method for forming a resist pattern (Example 13, [0299]) comprising: a step of coating the chemically amplified positive type photoresist composition according to claim 1 (photoresist solution from Example 12, [0299]) on a substrate to form a coating film, a step of subjecting the coating film to image-wise exposure, and a step of developing the exposed coating film with an alkaline aqueous solution (see [0299]).
claim 12, Rahman further teaches that the exposure is performed by deep ultraviolet radiation (193 nm, [0299]; see [0008]).
Regarding claim 14, Rahman further teaches a method for manufacturing a semiconductor device comprising the method according to claim 11 ("in the manufacture of microcircuitry units on silicon/silicon dioxide-type substrates, the developed substrates may be treated ...", [0283]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 

Claims 2, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Rahman et al. (U.S. 2004/0229155 A1), hereinafter Rahman as applied to claim 1 above.
Regarding claim 2, Rahman further teaches that the polymer ([0298]): comprises repeating units (MAdMA, [0298]) of the formula P4 of the instant claim 1, wherein RPC is an alkyl group (methyl adamantyl group); and has a mass average molecular weight of 3,000 to 30,000 ([0275]). This overlaps with the claimed range for the values of 4,000 to 30,000. Rahman further teaches that "The molecular weight of the polymers is optimized based on the type of chemistry used and on the lithographic performance desired." ([0275])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the polymer of Example 12 of Rahman to have a mass average molecular weight of 4,000 to 30,000. Rahman states that the molecular weight of the polymer is optimizable, and therefore controllable, based on the manufacture's desire ([0275]). Therefore,  a person of ordinary skill would have reasonably expected the polymer of Example 12 to be functional with all molecular weight values in the disclosed range of 3,000 to 30,000 ([0275]). [In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re 
Regarding claim 5, Rahman further teaches that the anion of the first photoacid generator is ZA type (nonafluorobutane sulfonate, [0298]) and the anion of the second photoacid generator is ZB type (bis-perfluorobutane sulfonimide, [0298]). Rahman does not teach that the cations of the first and second photoacid generators are XA type. Rather Rahman teaches that the cation of the first photoacid generator is XB type (triphenyl sulfonium, [0298]), and the second photoacid generator is XC type (4-acetoxy-3,5-dimethyl phenyl dimethyl sulfonium, [0298]). However, Rahman does teach that the phenyl sulfonium-type cations of the photoacid generators may instead be diphenyl iodonium-type cations (see figures regarding Y moiety in claim 1). Rahman further teaches that each of the substitution groups in the diphenyl iodonium cations (R1A-R5A and R1B-R5B) may each independently be a hydrogen atom, a C1-20 straight or branched alkyl chain, or a  C5-50 monocyclic, bicyclic, or tricyclic alkyl group (claim 1). Such disclosed variations of the cations would be di(alkyl phenyl)iodonium-type cations and therefore be XA type.
It would It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cations of the first and second photoacid generators (triphenyl sulfonium and 4-acetoxy-3,5-dimethyl phenyl dimethyl sulfonium) of Example 12 of Rahman to instead be di(alkyl phenyl)iodonium cations. Rahman teaches (Claim 1) that the phenyl sulfonium type cations and the diphenyl iodonium type cations are art-recognized equivalents in this context. Therefore, one of ordinary skill would have expected 
Regarding claim 7, Rahman further teaches that RXB is a phenyl group (phenyl groups of triphenyl sulfonium nonafluorobutane sulfonate, [0298]). Rahman does not teach that the RXC is a phenyl group, an alkyl phenyl group, an alkoxy phenyl group, a phenyl ether group, or a phenyl thioether group. Rather, Rahman teaches that the three RXC groups in Example 12 are two alkyl groups (methyl groups) and an acyloxy phenyl group (4-acetoxy-3,5-dimethyl phenyl). However, Rahman does teach that the two methyl groups (groups R6 and R7; Claims 3 and 4), as an alternative to alkyl chains, may each independently be C5-50 aryl groups (Claim 4). Furthermore, Rahman also teaches that the acetoxy group (group R3A; Claims 2 and 5), as an alternative to a group of the formula Z (which the acetoxy group is in this context), may be a C1-20 straight or branched alkyl chain optionally containing one or more O atoms (Claim 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the two methyl groups (directly bonded to the sulfonium atom) of the 4-acetoxy-3,5-dimethyl phenyl dimethyl sulfonium bis-perfluorobutane sulfonimide of Example 12 of Rahman to instead be two C5-50 aryl groups, such as phenyl groups. Rahman teaches (Claim 4) that alkyl chains, such as methyl groups, and C5-50 aryl groups, such as phenyl groups, are art-recognized equivalents in this particular context. Therefore, one of ordinary skill would have expected such a substitution to produce similar results. Furthermore, It would have been obvious to one of ordinary skill in .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Rahman et al. (U.S. 2004/0229155 A1), hereinafter Rahman, as applied to claim 1 above, and further in view of Senzaki et al. (KR 2009/0026077 A), hereinafter Senzaki (attached English Machine Translation used for citations).
Regarding claim 4, Rahman further teaches that the composition further contains a basic organic compound (diisopropylamine, [0298]). However, Rahman does not teach that said basic organic compound is combined with a weak acid.
Senzaki teaches a known positive photoresist composition which further contains a basic compound which functions as an acid diffusion inhibitor (examples of the basic compound are organic; page 14, 1st paragraph of "Other components added to the positive photoresist composition" section). Senzaki further teaches 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further include an acid (such as salicylic, malonic, or succinic acid) in the composition of Rahman to stabilize the basic compound of Rahman, diisopropylamine, as taught by Senzaki. This stabilization would improve the acid diffusion inhibition of the basic compound.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Rahman et al. (U.S. 2004/0229155 A1), hereinafter Rahman, as applied to claim 1 above, and further in view of Ohashi et al. (U.S. 2010/0143830 A1), hereinafter Ohashi.
Regarding claim 10, Rahman does not teach that the composition (Example 12, [0298]) further contains a phenolic compound or a hydroxycyclo ring-containing compound that reacts with an acid to increase its solubility in an alkaline aqueous solution and has a mass average molecular weight of 3,000 or less.
Ohashi teaches known chemically amplified positive type photoresist compositions which contain resins and photoacid generators such as sulfonium salts 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further included, in the composition of Rahman, a compound in the form of a phenol derivative having a molecular weight of up to 3,000 in which some or all of the hydrogen atoms of phenolic hydroxyl groups are protected with acid labile groups, as taught by Ohashi. Such an additive could serve to promote the dissolution of the compound as necessary.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Rahman et al. (U.S. 2004/0229155 A1), hereinafter Rahman, as applied to claim 1 above, and further in view of Namai (U.S. 2016/0363859 A1).
Regarding claim 13, Rahman does not teach that the thickness of the coating film is 0.9 to 15 micrometers. Rather, it teaches that, in the Example 13 embodiment, the thickness of the coating film (photoresist film; [0299]) is 0.330 micrometers (330 nm, [0229]). However, this example is not intended to be limiting ([0284]). Rahman further teaches that the film thickness selection depends on the photoresist properties desired by the user, and that the thickness of the photoresist coating is on the order of half a micrometer ([0281]). Rahman is silent 
Namai teaches a known chemically amplified (contains acid generator ([0013]) and acid-labile polymer ([0014])) positive type ([0315]) photoresist composition ([0013]) comprising: (A) a polymer which reacts with an acid to increase its solubility in an alkaline aqueous solution ([0014]), (B) an organic solvent ([0013]), (C) a first photoacid generator (element B; [0013]) which may be a salt of a monovalent onium cation ([0119]), such as a sulfonium or an iodonium ([0114]), and a monovalent sulfonic or imid acid anion ([0119]), and (D) a second photoacid generator (salt C, [0013]; see [0195]) which is a salt of an onium cation ([0191]), such as a sulfonium or iodonium cation ([0194]), and an anion of an acid weaker than that of the first photoacid generator ([0193]). Namai further teaches a method for forming a resist pattern ([0314]) comprising: a step of coating the chemically amplified positive type photoresist composition on a substrate to form a coating film ([0318]), a step of subjecting the coating film to image-wise exposure ([0319]), and a step of developing the exposed coating film with an alkaline aqueous solution ([0324]). Namai further teaches that the exposure is performed by deep ultraviolet irradiation of 193 nm ([0321]), and that the thickness of the coating film (resist film, [0318]) is preferably 10 to 1,000 nm ([0318]). This overlaps with the claimed range for the values of 900 nm to 1,000 nm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the thickness of the resist film of Example 13 of Rahman to be between 900 nm and 1,000 nm. The disclosure of Rahman ([0281]) implies that the thickness of the resist film of 

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E Brown whose telephone number is (571)270-3631.  The examiner can normally be reached on Monday-Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN A MCPHERSON/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        




/Nicholas E Brown/Examiner, Art Unit 1737